Name: Commission Regulation (EEC) No 162/81 of 21 January 1981 fixing the premiums to be added to the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 1 . 81 Official Journal of the European Communities No L 19/7 COMMISSION REGULATION (EEC) No 162/81 of 21 January 1981 fixing the premiums to be added to the import levies on rice and broken rice force, which are to be added to the levies, should be altered to the amounts shown in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular Article 13 (6) thereof, Whereas the premiums to be added to the levies on rice and broken rice were fixed by Regulation (EEC) No 2270/80 (3), as last amended by Regulation (EEC) No 82/81 (4); Whereas on the basis of today's cif prices and cif forward delivery prices, the premiums at present in The premiums to be added to the import levies fixed in advance in respect of rice and broken rice shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 22 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 21 January 1981 . For the Commission The President Gaston THORN ( ¢) OJ No L 166, 25 . 6 . 1976, p. 1 . 0 OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 228, 30 . 8 . 1980, p . 8 . (*) OJ No L 13, 15 . 1 . 1981 , p. 7. No L 19/8 Official Journal of the European Communities 22. 1 . 81 ANNEX to the Commission Regulation of 21 January 1981 fixing the premiums to be added to the import levies on rice and broken rice (ECU/ tonnes) CCT Current 1 st period 2nd period 3rd period heading Description No 1 2 3 4 ex 10.06 Rice : B. Other I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 0 0 0  2. Long grain 0 0 0  b) Husked rice : 1 . Round grain 0 0 0  2. Long grain 0 0 0  II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 0 0 0  2. Long grain 0 0 0  b) Wholly milled rice : 1 . Round grain 0 0 0  2. Long grain 0 0 0  III . Broken rice 0 0 0 0